Holden, J.,
delivered the opinion of the court.
The appellant, J. M. Steele, was convicted on an affidavit charging that he obtained food and lodging with the intent to defraud the owner of the hotel. The prosecution was based upon chapter 137, Laws of 1912/
This appeal assigns several grounds for reversal, and we agree with counsel for the appellant that there are many reversible errors in the record. However, we deem it sufficient to point out but one which will dispose of the case. The affidavit, as well as the proof in the case, shows that" the alleged offense was *541committed in the year 1914, and the prosecution was not commenced until the year 1918, the accused being within the jurisdiction of the court, not in hiding, nor absconding, or fleeng from justce; consequently the prosecution was barred by limitation.

Reversed and appellant discharged.